Citation Nr: 1424961	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  10-13 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to a rating in excess of 20 percent for residuals of a shrapnel wound injury involving the left group XVII muscles.

3.  Entitlement to an initial rating in excess of 10 percent for left buttock scar.  

4.  Entitlement to an initial compensable rating for instability of station of the left hip. 

5.  Entitlement to service connection for diabetes mellitus type II.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to February 1970.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2009, August 2009, and December 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In the June 2009 rating decision, the RO increased the rating for PTSD to 50 percent, effective the date of claim, December 30, 2008; continued the 20 percent rating for shrapnel wound damage, Muscle Group XVII; and denied service connection for diabetes mellitus, type II.  In August 2009, the RO denied the Veteran's claim for a TDIU.  In the December 2009 decision, the RO continued the ratings assigned for PTSD and shrapnel wound damage to Muscle Group XVII. 

In December 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing testimony is associated with the claims file.  The Board notes that the Veteran was mistakenly advised in an October 2013 letter that the undersigned Veterans Law Judge was no longer employed at the Board and offered another hearing, which he, via his representative, selected.  However, as the undersigned Veterans Law Judge remains employed at the Board and the October 2013 letter was sent in error, a new hearing before another Veterans Law Judge is not necessary.

In a January 2012 decision, the Board denied the issue of service connection for diabetes mellitus and remanded the remaining issues for further development.  The Veteran appealed the January 2012 decision denying service connection for diabetes mellitus to the United States Court of Appeals for Veterans Claims (Court).  In July 2013, the Court issued a Memorandum Decision, vacating the Board decision with respect to the issue of service connection for diabetes mellitus and remanding the matter for further development consistent with the Court's decision.  

While the remaining issues were being developed on remand by the agency of original jurisdiction (AOJ), in a May 2013 rating decision, the AOJ granted service connection for left buttock scar and instability of station, left hip, effective December 30, 2008, the original date of claim.  Although the AOJ has not treated these issues as being in appellate status, because this action by the AOJ in effect resulted in separate ratings for symptoms which are considered part and parcel of or associated with the service-connected shrapnel wound injury to left group XVII muscles, the Board finds these issues should also be viewed as being in appellate status and, therefore have been included on the title page.  

As a final preliminary matter, the Board observes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veterans Benefit Management System (VBMS) claims folder associated with the Veteran's claim.  With the exception of March 2014 brief and additional VA treatment records, which were considered by the AOJ in the June 2013 supplemental statement of the case, a review of the documents in such folders reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issues of entitlement to service connection for diabetes mellitus, type II, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are to the AOJ.

FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's service-connected PTSD has caused occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, anxiety, sleep impairment, panic attacks, impaired impulse control, and disturbances of motivation and mood, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

2.  For the entire appeal period, the Veteran's residuals of shrapnel wound injury, involving the left group XVII muscles, are the result of penetrating shrapnel wounds to the left buttock and are manifested by a moderate muscle disability, with a retained foreign body, but has not been productive of a moderately severe disability manifested by symptoms such as ragged, depressed, or adherent scars, loss of deep fascia or muscle substance, soft flabby muscles in wound area, or muscles swelling and harden abnormally in contraction, or a severe disability.

3.  For the entire appeal period, the Veteran's left buttock scar has been painful at times, but it has not been shown that the Veteran has three or four scars due to his shrapnel wound injury that are unstable and painful.

4.  For the entire appeal period, the Veteran's service-connected instability of station of the left hip has been manifested by complaints of pain and limitation of hip motion, but is not productive of ankylosis, flexion limited to 45 degrees or more, extension limited to 5 degrees, limitation of rotation or adduction, or impairment of the femur.


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the entire appeal period, the criteria for a rating in excess of 20 percent for residuals of shrapnel wound injury, involving the left group XVII muscles, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.73, Diagnostic Code 5317 (2013).

3.  For the entire appeal period, the criteria for an initial rating in excess of 10 percent for left buttock scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.118, Diagnostic Code 7804 (2013).

4.  For the entire appeal period, the criteria for an initial 10 percent rating, but no higher, for instability of station of the left hip are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.40, 4.45. 4.59, 4.71a, Diagnostic Code 5252 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Here, the Veteran was sent a letter in February 2009 that fully addressed all notice elements and was sent prior to the initial RO decisions in this case.  The letter provided information as to what evidence was required to substantiate his increased rating claims and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also provided notice of the evidence and information necessary to establish an effective date in accordance with Dingess/Hartman, supra.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment, Social Security Administration (SSA) records and VA examination reports.  Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and testimony and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, the Veteran was afforded VA examinations in March 2009, November 2009, December 2009, February 2012, March 2012, and April 2012 that fully addressed the severity of the Veteran's PTSD, residuals of shrapnel wound injury involving the left group XVII muscles, left buttock scar, and instability of the left hip.  Moreover, a further examination with medical opinion was provided in June 2013 concerning any associated neuropathy of the lower extremities.  The Board finds that the VA examinations with opinions are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent evaluations.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. 

App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Additionally, in December 2010, the Veteran was provided an opportunity to set forth his contentions during a hearing before a Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires that the decision review officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, testimony regarding the nature and severity of the Veteran's service-connected disabilities was solicited, to include the type and frequency of the symptoms he experiences as a result of such disabilities, as well as the impact such have on his daily life and employment.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, to the extent any such notice may have been inadequate, this was effectively cured both by actual knowledge as evidence by statements and questions of the Veteran's authorized representative at the hearing, as well as by the Board providing such explanation of issues and suggesting submission of evidence in the subsequent remand the Board issued to develop this claim.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.

Finally, the Board finds that there was substantial compliance with the January 2012 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board directed the AOJ to obtain additional VA treatment records and to schedule the Veteran for VA examinations to address the severity of his PTSD and residuals of muscle injury.  The AOJ was also directed to consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 3.321.  Additional VA treatment records dated through April 2013 were associated with Virtual VA.  Further, as noted above, the Veteran was afforded VA examinations in February 2012, March 2012, April 2012, and June 2013 that are adequate for appellate review.  Moreover, in a June 2013 supplemental statement of the case, the AOJ considered whether referral for extraschedular consideration was warranted, but determined that it was not.  Accordingly, the Board finds that there has been substantial compliance with the January 2012 Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Analysis

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 


To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

The Veteran is seeking rating in excess of 50 percent for his service-connected PTSD.  PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  

The Veteran filed his claim for an increased rating in December 2008.  VA treatment records for the prior year have been reviewed.  In summary, these records showed that the Veteran was adequately groomed and thought processes were rational and goal directed.  He did complain of panic feelings several times a day.  However, he consistently denied suicidal/homicidal ideation, auditory and visual hallucinations, and paranoia.  His mood was mildly anxious.  A January 2008 record did note that his affect was sad because he missed his grandchildren.  Again, in May 2008, his affect indicated a constricted range.  However, subsequent records showed that his range was appropriate.  GAF scores ranged from 41 to 55.  

The Veteran was afforded a VA examination in March 2009.  The claims file was reviewed.  The Veteran reported that his symptoms were increasing and he had a lot of anxiety and panic symptoms.  He indicated that, during the episodes, he had trouble breathing and his scalp felt strange.  The episodes lasted about 30 minutes and currently occurred two to three times per week.  The Veteran continued to have nightmares.  However, lately, they were mostly about the Veteran's son and his girlfriend who mistreated the Veteran's grandchildren.  He reported sleep disturbances, some intrusive thoughts, and avoidance of war movies.  He did get startled by loud noises and hit the ground sometimes.  He went out to eat on occasion with his grandchildren and to stores about once a week. 

The Veteran had been married for 38 years.  He and his wife did not sleep together due to his violent thrashing and dreams.  Although he reported that his wife was scared of him, they did feel close.  He had not worked since fracturing his back in 1998.  He liked to fish in the summer and went to the racetrack and to visit friends.  

On mental status examination, the Veteran was casually groomed.  He was fully cooperative.  He did display considerable anxiety and dysphoria, which primarily had to do with the situation with his grandchildren.  Speech was within normal limits.  His moods were ones with anxiety and some depression.  Affect was appropriate and thought processes and associations were logical and tight.  Memory was grossly intact and he was oriented in all spheres.  He did not report hallucinations and no delusional material were noted.  The Veteran's insight and judgment were adequate.  Although he reported suicidal and homicidal ideation, he denied any intent.  The examiner observed that it was difficult to evaluate the Veteran's symptoms because of the situation with his grandchildren that took prominence in his thoughts.  The examiner described the Veteran's symptoms as moderate and did not find that the Veteran's PTSD precluded employment.  A GAF score of 50 was assigned.  No gross impairment in social functioning was noted.  There was also no evidence that PTSD precluded activities of daily living.  The examiner did indicate that the Veteran was not full examined for these disorders, but that mental health records suggested a diagnosis of anxiety and panic disorder.  The GAF score was solely based on PTSD.  

A VA treatment record also dated in March 2009 indicated that family stress related to the Veteran's grandchildren had increased dramatically.  He reported shooting at son's girlfriend after she slapped his granddaughter.  He confronted the girlfriend who threatened to kill him so he shot at her twice, but missed.  He acknowledged that he could not lose control and attack or shoot this person.  Mental status examination was essentially unchanged except the Veteran now admitted recent homicidal ideation and his mood was very serious.  A GAF of 40 was given. A follow up April 2009 record again observed that the Veteran had shot at the girlfriend for abusing his grandchildren.  The Veteran worried about the kids a lot.  Coping strategies were discussed, including avoidance of the son's girlfriend.  The session ended with the Veteran denying homicidal ideation at that time.  

Subsequently, in May 2009, the Veteran reported feeling much better.  He denied suicidal and homicidal ideation.  Mental examination observed adequate grooming, normal speech, and appropriate range.  Thought processes were rational and goal directed.  He denied any hallucinations or paranoia.  A GAF of 51 was given.  Follow up treatment records continued to show reports of panic attacks two to three times per week.  The Veteran, however, denied thoughts of wanting to harm his son's girlfriend and his relationship with his wife was slowly improving.  Importantly, a September 2009 record showed that the Veteran was asked to stay after group therapy to discuss any thoughts of homicidal ideation about his son's girlfriend.  However, the Veteran indicated that he understood the impact that homicide or suicide would have on his grandchildren.  A follow up record indicated that the Veteran had no further problems with homicidal or suicidal ideation.  Follow up treatment records continued to show no findings of homicidal or suicidal ideation.  An October 2009 letter indicated that it was recommended that the Veteran enroll in a group for Veterans with chronic pain issues. 

SSA records showed that the Veteran was receiving disability benefits from February 1999 for unrelated disorders of the low back.  As such, the attached medical records do not address the current severity of the Veteran's PTSD.
 
In an October 2009 statement, a VA social worker attested to the Veteran's chronic, severe psychiatric problems and estimated that his GAF score was no higher than 40.  The social worker also asserted that the Veteran's PTSD and related symptoms, including nightmares, avoidance of reminders, poor sleep, anxiety and panic attacks, had severely interfered his ability to work and maintain family relationships.  The examiner opined that the Veteran exhibited major impairment in several areas such as work, family, judgment and mood.  

The Veteran was afforded another VA examination in November 2009.  At that time, the Veteran stated that his overall mental health symptoms had remained relatively constant since his examination the previous March.  He also stated that his current medication regimen was effective in addressing most of his symptoms, but noted that he continued to experience "a great deal of anger."  Additionally, the Veteran reported ongoing problems involving nightmares, flashbacks, insomnia, social avoidance tendencies, and an exaggerated startle response.  He also stated that he and his spouse of 39 years were "going through a rough time," and that he no longer socialized as frequently as he once had.  The Veteran further stated that he no longer engaged in hobbies, such as hunting, which he had once enjoyed.  Nevertheless, he conceded that he continued to fish and to exercise on a regular basis and that he avoided drug and alcohol use.  He also reported that he no longer hunted because he could not walk.  He further indicated that, while he was currently unemployed and receiving SSA benefits, his disability award was predicated on his nonservice-connected spina bifida and associated back problems, rather than on his PTSD and related psychiatric symptoms.

On mental status examination, the Veteran was casually groomed.  He also reported a recent history of suicidal and homicidal ideation.  However, the Veteran denied any active suicidal or homicidal intent and did not report any history of hallucinations, delusions, or other psychotic tendencies.  Nor did he display any significant emotional or cognitive abnormalities.  On the contrary, the Veteran was expressly found to have an euthymic mood, an appropriate affect, logical and tight thought processes, and memory, insight, and judgment levels that were all within normal limits. 

Based upon the results of the examination and a review of the other pertinent evidence, the VA examiner determined that the Veteran's overall psychiatric symptoms were consistent with a GAF score of 50.  In this regard, the examiner added that the Veteran's overall symptoms neither precluded him from working nor rendered him incapable of the activities of daily living.  That examiner also determined that, while the Veteran currently met the criteria for an Axis I diagnosis of chronic PTSD, his symptoms did not comport with any other diagnoses under the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 

A February 2010 record noted an increase in anxiety and depression due to family stress.  Mood was stable and he had not experienced anger outburst in several months.  His primary complaint was ongoing back pain. 

At the December 2010 Board hearing, the Veteran testified that he experienced significant memory loss and panic attacks as a result of his PTSD.  He also indicated that his disability had caused his relationship with his spouse to deteriorate to the point that she is afraid to share a bedroom with him.  In addition, the Veteran had acknowledged that he had attempted suicide using a 40-automatic handgun and that he has also tried to shoot his son's girlfriend on two occasions.  He also confessed to physically assaulting his young grandson by choking him and then hitting and nearly breaking his nose.  

The Board remanded this case for additional VA treatment records and to afford the Veteran another VA examination in light of his hearing testimony.  Additional VA treatment records continue to document treatment for PTSD, generalized anxiety disorder, and panic disorder.  Additional VA records essentially document the same symptoms as well as ongoing family stress related to his grandchildren.  However, with the exception of the March 2009 incident with his son's girlfriend, these records are silent with respect to the incidents described by the Veteran at the Board hearing.  A June 2010 record documented a GAF score of 45.  However, it was noted that he was coping better.  The record also includes an August 2011 letter from the Veteran's VA physician which indicated that the Veteran was likely unemployable due to his PTSD and chronic low back pain. 

The Veteran was afforded a VA examination in February 2012.  The examiner diagnosed PTSD and found that the Veteran did not suffer from any other mental disorders.  The examiner found that the Veteran suffered from depressed mood, anxiety, panic attacks that occurred weekly or less often, chronic sleep impairment and impaired impulse control.  The examiner opined that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  Functional impairments related to gaining and maintaining employment were poor impulse control, anger outburst and episodic panic attacks.  

The Veteran was also afforded another VA examination in March 2012.  The claims file was reviewed.  The Veteran remained married and continued to receive PTSD treatment at the VA.  The Veteran suffered from recurrent distressing thoughts and dreams.  He avoided activities, people, conversations and places associated with combat trauma.  He had a markedly diminished interest or participation in significant activities.  He suffered from sleep disturbance, irritability, difficulty concentration, hypervigilance and exaggerated startle response.  The Veteran's symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He exhibited a depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, and impaired impulse control.  However, there were no findings of suicidal ideation, obsessional rituals, near-continuous panic or depression, memory loss, speech problems or impaired judgment.  

The examiner found that the Veteran continued to meet the criteria for PTSD.  He found that the Veteran did not suffer from any other mental disorder and assigned a GAF score of 48.  The examiner opined that the Veteran suffered from occupational and social impairment with reduced reliability and productivity.  His PTSD and symptoms did not fully preclude employment.  The Veteran's functional impairment related to gaining and maintaining employment included poor impulse control, anger outburst and episodic panic attacks.  

Initially, the Board notes that the Veteran has a complex psychiatric picture especially given that the most recent VA examiner indicated that the only psychiatric diagnosis was PTSD, but VA treatment records show possible other diagnoses including anxiety disorder and panic disorder.  The Board recognizes that it is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  As such, given that it appears that the Veteran's anxiety and panic attacks overlap his PTSD symptoms and would be difficult to distinguish between these symptoms, in light of Mittleider, the Board will consider all of the Veteran's psychiatric symptoms as related to his service-connected PTSD.  

After reviewing the totality of the evidence, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent at any time during the course of the appeal.  In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is primarily characterized by the following signs or symptoms: panic attacks, impaired impulse control, sleep impairment, anxiety and depressed mood.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id.  

Further, the Board also finds that the Veteran's PTSD symptoms cause occupational and social impairment to a moderate degree.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  Importantly, the most recent VA examiners both clearly determined that the Veteran exhibited occupation and social impairment with reduced reliability and productivity, which is the overall criteria for a 50 percent rating.  Moreover, the initial VA examiner also characterized the Veteran's PTSD symptom as moderate, which would also more nearly approximate a 50 percent rating as a higher rating would reflect more severe impairment.  

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  That is, simply because this Veteran has depressed mood, panic attacks or at times expressed suicidal ideation and impaired impulse control, and because the 70 percent level contemplates a deficiency these symptoms among other areas, does not mean his PTSD rises to the 70 percent level.  Indeed, the 50 percent criteria contemplate some form of mood impairment as well as panic attacks.  

Although there was a period in approximately March 2009 where the Veteran exhibited some homicidal ideation towards his son's girlfriend, the remaining evidence of record shows no homicidal ideation with intent.  At the March and November 2009 VA examinations, the Veteran reported suicidal ideation, but again without intent and the remaining evidence shows no such contemplation.  In this regard, VA treatment records consistently show that the Veteran denied suicidal ideation.  In sum, the incident that occurred in March 2009 appears to have been an isolated incident due to a specific stressful situation and, in turn, is not reflective of the Veteran's overall disability picture as documented in his clinical records and at the VA examinations.  

The Board recognizes that the Veteran's VA social worker in an October 2009 statement indicated that the Veteran's PTSD severely interfered with his ability to work and that he exhibited major impairment.  However, the clinical records at this time do not support this finding.  Rather, again, treatment records showed that he was adequately groomed, with rational and goal directed thought processes.  He consistently denied suicidal and homicidal ideation as well as hallucinations and paranoia.  Moreover, all of the VA examiners determined that he was not precluded from activities of daily living or employment.  As such, the Board finds that the remaining evidence of record does not demonstrate such social and occupational impairment and the Board finds that the VA examinations providing a more thorough discussion of the Veteran's symptoms after considering the entire medical evidence of record to be more probative that the October 2009 opinion.  Moreover,  with respect to the August 2011 letter, which also indicated that the Veteran was unemployable due to his PTSD, this examiner stated that the Veteran's unemployability was caused by his chronic low back pain in conjunction with his PTSD.  As such, given that it does not specifically address PTSD only, this opinion is not clear evidence that the Veteran's PTSD causes occupational functioning with deficiencies in most areas and is outweighed by all of the VA examination that clearly found that the Veteran's PTSD did not preclude employment.   

Moreover, at no point during the course of the appeal has the Veteran exhibited symptoms such as obsessional rituals or neglect of personal hygiene.  Further, his anxiety or depression did not affect his ability to function independently.  He has been able to maintain a marital relationship for many years with his wife.  Furthermore, the Veteran's speech was never illogical, obscure or irrelevant.  Rather his speech was normal rate, rhythm and amount.  He was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.  Memory testing has been normal. Importantly, as noted above, he has been able to perform his activities of daily living.  Again, none of the VA examiners found that the Veteran's PTSD precluded him from employment.  

The Board recognizes that, although the Veteran has been assigned GAF scores ranging between 51 and 60, which is indicative of moderate symptoms as reflected in the current 50 percent rating, the Veteran's GAF score on other occasions has ranged between 41 and 50, which is indicative of more serious symptoms.  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Nevertheless, despite these GAF scores, in the Board's view, as discussed above, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 70 percent rating have been met given the Veteran's actual symptomatology.  In sum, because the lower GAF scores are not consistent with the objective findings, the scores are not probative as to the Veteran's actual disability picture.    

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 or 100 percent disability rating.  The criteria for a 50 percent rating appear to more accurately describe the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his PTSD impairment is adequately contemplated by the 50 percent rating.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected PTSD are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his PTSD.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  Specifically, at the Board hearing, the Veteran testified he had attempted suicide, tried to shoot his son's girlfriend and assaulted his grandson.  Nevertheless, with the exception of the incident with the girlfriend, the other two incidents are not documented in the Veteran's VA treatment records.  As such, the veracity of these statements come into question given that it would appear the Veteran would have reported them during the course of seeking treatment as he did the other incident. Moreover, the Veteran also testified that he suffered from severe memory loss, but no such memory impairment has been found on examination or documented in the clinical records.  Given these inconsistencies, the Board finds that the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 50 percent for his PTSD for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R.

Residuals of Shrapnel Wound Injury to Muscles Group XVII

The Veteran is also seeking a higher rating for his residuals of shrapnel wound injury to Muscle Group XVII.  The RO has rated the Veteran's disability as 20 percent disabling under Diagnostic Code 5317 for muscle injury.  Muscle injuries are evaluated pursuant to criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73.  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55(b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73.

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  First, an open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56(a).

A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56(b).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 to 5323, muscle injuries disabilities are rated as slight, moderate, moderately severe or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56(d).

Diagnostic Code 5317 applies to residuals of injury to Muscle Group XVII, namely the muscles of the pelvic and thigh region.  The function of these muscles are as follows: Extension of the hip (1); abduction of the thigh; elevation of the opposite side of the pelvis (2, 3); tension of the fascia lata and iliotibial (Maissat's) band, acting with Muscle Group XIV (6) in postural support of the body steadying the pelvis upon the head of femur and condyles of femur on tibia (1).  The muscles include pelvic girdle group 2: (1) gluteus maximus; (2) gluteus medius; (3) gluteus minimus.  Muscle disability under this provision is evaluated as follows: slight (0 percent); moderate (20 percent); moderately severe (40 percent); and severe (50 percent).  Under severe, if bilateral, it should be determined whether the Veteran is entitled to special monthly compensation.  38 C.F.R. § 4.73, Diagnostic Code 5317.

38 C.F.R. § 4.56 provides that slight muscle disability is found where there has been a simple wound of the muscle without debridement or infection.  Clinical examination would disclose the absence of fascial defect, atrophy or impaired tonus.  No impairment of function or metallic fragments retained in muscle tissue would be present.  38 C.F.R. § 4.56.

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R.  § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.

Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.

If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

Again, the Veteran filed his current claim for an increase in December 2008.  The Veteran was initially afforded a VA examination in March 2009.  The claims file was reviewed.  The examiner observed that the Veteran was injured while serving in Vietnam when he was struck by shrapnel from an exploding mortar round that struck him in the right flank and left buttock.  The Veteran reported that, although the shrapnel was removed, he had experienced increasing difficulty with pain in the left hip and left leg.  He reported numbness and tingling in the posterior lateral surface of the left leg that kept him awake at night.  He had begun to fall, but refused to use a cane.  He was able to drive, but was not employed at this time.  

On physical examination, examination of the left buttock revealed that on the inferior medial aspect of the left buttock was a 5 cm long scar that was 4 mm wide at its widest portion and elliptical in shape.  The scar was depressed, but it was not hyper or hypopigmented.  There was no drainage or abrasion.  There was tenderness to palpation when the area was forcefully palpated.  Range of motion of the left hip was 120 degrees flexion and 30 degrees abduction.  Three repetitions of this maneuver were performed without any increasing limitations due to pain or fatigability.  There was a diminished 3-point discrimination on the posterior lateral aspect of the left posterior thigh.  There was diminished sensation to pinprick in the same area.  The pertinent diagnoses were shrapnel wound to the left buttock with injury to muscle group XVII with retained foreign body and paresthesias involving the left posterior lateral thigh, etiology undetermined.  The examiner commented that the Veteran had no significant muscle loss but did have retained foreign bodies with the one the left buttock angled toward his pelvis.  A large fragment was removed in the region of the hip and whether the paresthesias was related to this injury remained in question, but was within the realm of possibility.  

Again, SSA records showed that the Veteran was receiving disability benefits for degenerative disc disease of the low back and spina bifida.  As such, these records primarily address these disabilities and do not discuss the severity of the Veteran's muscle injury to the left buttock.  

The record reflects that the Veteran was afforded another VA examination in December 2009.  At that time, the Veteran again reported being struck by mortar fire during his period of overseas deployment in Vietnam.  As a result of that trauma, the Veteran maintained he had sustained permanent injuries to his lower back, left buttocks, and left hip.  He also reported that he now used a cane due to unsteadiness of gait.  He reported having constant chronic pain in his left hip.  However, he had not noticed any decrease in muscle strength or range of motion.  

Contemporaneous clinical evaluation revealed residuals of a left-sided shrapnel wound affecting muscle group XVII.  The examiner determined that the Veteran's shrapnel wound residuals were productive of slightly limited left hip flexion and abduction, ranging from 0 to 100 degrees and from 0 to 35 degrees, respectively.  Significantly, the Veteran reported pain on motion, which increased with each repetitive flexion and abduction cycle.  However, he was not clinically shown to have any additional functional limitation due to pain, incoordination, fatigability, weakness, or other deficiencies on repetitive movement.  Examination also revealed a punctate 1.5 cm scar that was ovoid, well-healed, not depressed or raised, situated in the posterolateral aspect of the left buttock area.  The examination was silent with respect to any findings of painful scarring or neurological abnormalities associated with his shrapnel wound injury.  The examiner found that the Veteran had no muscle wasting or decreased strength.  Although the Veteran used a cane, he reported that it was primarily due to dizziness as opposed to weakness of the left leg.  

The record also shows that the Veteran has sought occasional VA treatment for chronic pain resulting from his shrapnel wound residuals.  However, these records do not specifically address the severity of these residuals for rating purposes.  

At the December 2010 Board hearing, the Veteran testified that his muscle disability had been productive of increased functional impairment, manifested by an inability to ambulate without the aid of a walker or cane.  In the course of his testimony, the Veteran has also suggested that his muscle injury has begun to affect muscles beyond those encompassed in group XVII.  Additionally, he testified that the scarring associated with his shrapnel wound injury has become increasingly unstable and painful.  He further testified that he now experienced severe muscle fatigue in his lower extremities, accompanied by bilateral radiating pain, numbness, and related neurological symptoms. 

On remand, the Veteran was afforded another VA examination in February 2012.  Again, the shrapnel injuries were noted and the Veteran reported a lot of pain in his left hip.  He also complained of weakness that interfered with walking and standing.  He had used a cane, but had switched to Canadian crutches for better support.  He also used them because of dizziness as well as leg weakness.  On examination, range of motion of the left hip was 45 degrees abduction, 60 degrees external rotation, 45 degrees internal rotation, 15 degrees adduction and 110 degrees flexion.  With three repetitions, he had increased pain, but no additional loss in range of motion due to pain, fatigue, weakness or incoordination.  The scar on the left buttock was 4 cm x 1 cm and was slightly bluish in color.  It was minimally depressed and tender to palpation.  The examiner did not find any neurological abnormalities associate with his muscle injury.  Deep tendon reflexes were 2+ and there was no sensory loss.  There was also no muscle loss in muscle group XVII and no other muscle groups were involved.  The diagnosis was status post shrapnel wound injury, muscle group XVII. 

The examiner reiterated that there was no change in motion upon three repetitions, but the left hip did become weakened.  The examiner noted that the Veteran reported the same pain day to day without flare-ups.  He also stated that his left hip was used repeatedly and did become painful, but the examiner reiterated that there was no additional loss of motion on repetition.  He also found that the shrapnel wound residuals were not manifested by an injury to any other muscle groups.  The injury to muscle group XVII would be considered moderate.  While it did constitute some loss of power, weakness in the lower threshold of pain and fatigue pain, there was no impairment of coordination or uncertainty of movement.  He also noted that scarring over the left buttock was tender, but the scar of the right flank was not.  The scar was not unstable.  

Neurological examination was normal.  As such, the examiner found no neurological abnormalities and determined that the shrapnel wound injuries were  not productive of any additional impairment.  The examiner found that shrapnel wound injuries did not affect the Veteran's employability and the effect on his daily activities was he now walked with crutches and was much less active.  

The Veteran was afforded another VA examination in April 2012.  A separate April 2012 notation reveals that the claims file was reviewed.  It was noted that the Veteran had a penetrating muscle injury to group XVII on the left side.  However, there was no severe damage.  The examiner also observed muscle injury to group XX in the lumbar area.  It was observed that the Veteran had minimal scars.  There was some loss of deep fascia, some impairment of muscle tonus and some loss of muscle substance.  Test of endurance or coordinated movements compared to corresponding muscles of uninjured side indicated severe impairment of function.  He also exhibited consistent loss of power and lowered threshold of fatigue, fatigue-pain and uncertainty of movement with respect to muscle group XVII.  Left hip strength was 2/5.  There was no muscle atrophy present.  It was noted that the Veteran used crutches constantly for locomotion.  X-rays showed retained fragments at both wound sites.  The examiner determined that the Veteran's injuries impacted his ability to work and that he had instability of station.  

A follow up VA examination was performed in June 2013.  The claims file was reviewed.  Again, the examiner observed a transverse scar with a slight diagonal cant to it that measured 6 cm overlying the medial aspect of the left gluteus maximum.  In the left paralumbar area, there was a 3 cm lateral scar in the left paralumbar area 4 cm lateral of the spinous process.  There scars were slightly depressed, but not tender or hyper or hypopigmented.  However, there was some tenderness of the underlying muscle in both muscle groups XVII and XX.  The examiner noted that the Veteran's primary complaint was back and leg pain rendering him unable to work.  The examiner observed that the Veteran first started complaining about his back in 1990 following a work accident.  On examination, the Veteran was able to fully extend his left hip against resistance.  Three repetitions were performed without any increased weakness or decreased mobility.  The examiner also examined the Veteran's low back.  He further noted that June 2013 EMG and nerve conduction study were normal in all respects so there were no findings suggesting radiculopathy or neuropathy in the lower extremities.  There was nothing to suggest anterior horn cell disease of the lower extremities either.  

Thus, based on these findings, the examiner opined that it was unlikely that the shrapnel wound to the left buttock involving muscle group XVII and the smaller shrapnel wound to the left paralumbar area involving muscle group XX would be playing a role in the pain the Veteran was experiencing in his lower extremities and back.     

Based on the evidence of record, the Board finds that a rating in excess of 20 percent for the Veteran's residuals of shrapnel wound injury to Muscle Group XVII is not warranted.  While the shell fragment resulted in a retained metallic fragment, there are no cardinal signs or symptoms of a moderately severe muscle disability, such as palpation of loss of deep fascia or muscle substance, or impairment of muscle tonus.  In this regard, the March 2009 VA examiner clearly found no significant muscle loss.  Moreover, the December 2009 VA examiner found no muscle wasting or decreased strength.  

Significantly, the February 2012 VA examiner clearly characterized the Veteran's disability as moderate, which is the current criterion for a 20 percent rating.  He also indicated that there was no injury to any other muscle groups.  Moreover, the April 2012 VA examiner found only minimal scars and some loss of deep fascia but not indicating on palpation loss of deep fascia as required for an injury to be considered moderately severe.  There was also some impairment of muscle tonus and muscle substance, which again reflects a moderate disability picture.  Moreover, no muscle atrophy or soft flabby muscles were observed.  

Although the April 2012 examiner indicated that tests of endurance or coordinated movement when compared with the other side indicated severe impairment of function, the remaining physical findings show only moderate impairment.  In this regard, the same examiner also determined that while there was consistent loss of power, lowered threshold of fatigue, fatigue pain and uncertainty of movement, none of these impairments were considered to be consistent at a more severe level.  Moreover, he also had found that that there was no severe damage to muscle group XVII.  Thus, the Board finds that the Veteran's symptoms are adequately contemplated in the current 20 percent rating for a moderate injury to the muscle.  

Importantly, although the Veteran has reported radiating pain, numbness and tingling in his lower extremities, the medical evidence of record does not show any neurological abnormalities associated with the Veteran's muscle injury.  Although the March 2009 VA examiner indicated that that the Veteran's paresthesias was in the realm of possibility as being related to the Veteran's muscle injury, follow up VA examinations found no such relationship.  In this regard, the June 2013 EMG and nerve conduction study was normal.  The June 2013 VA examiner also determined that there were no associated neurological abnormalities with the Veteran's muscle injury.  As such, a separate are higher rating for any neurological symptoms would not be warranted.  

Moreover, the AOJ has already assigned separate ratings for the Veteran's scar of the left buttock and instability of the hip, which are addressed further below.  No further associated residuals have been identified.  The Board recognizes that the April 2012 VA examiner also addressed the shrapnel wound to the right flank and Muscle Group XX; however, no residual muscle injury has been identified and scars to the right thigh and flank had previously been awarded a separate rating, which was last adjudicated in the June 2009 rating decision and is not currently on appeal.   

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his residuals of residuals of shrapnel wound injury to Muscle Group XVII.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to associate separate disabilities or symptoms with his muscle injury of the left hip as special medical expertise is required because in determining whether these disabilities and/or symptoms are associated with the Veteran's injury involves a medical subject concerning an internal physical process that extends beyond an immediately observable cause-and-effect relationship.  As such, this matter may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Further, in this case, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected residuals of shrapnel wound injury to Muscle Group XVII; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 20 percent for his residuals of shrapnel wound injury to Muscle Group XVII, for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.

Left Buttock Scar

The present appeal also includes the issue of entitlement to a rating in excess of 10 percent for left buttock scar.  The AOJ has rated this disability as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  Under this code, 7804 is for application when scars are unstable or painful and provides for a 10 percent rating when there are on or two scars that are unstable and painful, a 20 percent rating when there are three or four scars that are unstable or painful, and a 30 percent rating when there are five or more that are unstable or painful.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Further, Note (3) states that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

As noted above, the VA examinations of record all observed that the Veteran had a left buttock scar.  The Veteran was afforded a VA examination to specifically address any residual scars in April 2012.  The examiner found that the Veteran had one painful scar on the left buttock as well as another scar that was not painful on the right flank.  The scars were not considered unstable.  The left buttock scar was a linear scar that measured 5 cm, and the right flank scar was also linear and measured 4 cm.  There were no scars or disfigurement of the head, face or neck and there were no burn scars.  However, the left buttock scar caused constant aching pain and instability of station, which resulted in limitation of function.  The examiner further noted that the left buttock scar would impact the Veteran's ability to work as left buttock wound caused instability of station.  

Based on the evidence of record, the Board must find that a higher rating for left buttock scar under Diagnostic Code 7804 is not warranted.  There is simply no finding of three or four scars that are unstable or painful to warrant a 20 percent rating or higher.  Again, the only scars noted on examination were the left buttock scar and right flank scar.  As noted above, the right flank scar has already been awarded a separate rating that is not currently on appeal.  As such, the objective medical evidence clearly shows that the Veteran's only has one painful scar on the left buttock.  As such, the severity of this scar is adequately contemplated in the current 10 percent rating.  

Moreover, Diagnostic Codes 7800, 7801 and 7802 are not for application as the Veteran's scar is no located on the head, face or neck or a burn scar.  Moreover, the Veteran has already been awarded a separate rating for limitation of motion of the left hip, which is discussed further below, in accordance with Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left buttock.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, and Fenderson, supra, are appropriate for the Veteran's service-connected left buttock scar; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claim for an initial rating in excess of 10 percent for his left buttock for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.

Instability of Station of the Left Hip

The present appeal also includes entitlement to a higher initial rating for instability of the left hip, which has been rated as noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5252 for limitation of motion.  Under Diagnostic Code 5252 for limitation of flexion of the thigh, where limitation is limited to 45 degrees, a 10 percent rating is contemplated; where limitation is limited to 30 degrees, a 20 percent rating is contemplated; and a 30 percent rating is assigned where flexion is limited to 20 degrees.  Where flexion is limited to 10 degrees, a maximum 40 percent rating is contemplated.  

Turning to the remaining diagnostic codes pertaining to the hip and thigh, Diagnostic Code 5250 provides for ankylosis of the hip.  Limitation of extension of the thigh to 5 degrees warrants assignment of a 10 percent rating under Diagnostic Code 5251.  No higher rating is available under this code.  In addition, under Diagnostic Code 5253, where there is limitation of rotation of the thigh, a 10 percent rating is assigned.  Assignment of a 20 percent rating, the highest available rating under Diagnostic Code 5253, is warranted where there is limitation of abduction of the thigh, or motion lost beyond 10 degrees.  Diagnostic Codes 5254 is applicable when there is a flail joint, and Diagnostic 5255 applies to impairment of the femur.  Standard range of hip flexion is from 0 to 125 degrees, and hip abduction is from 0 to 45 degrees.  See 38 C.F.R. § 4.71, Plate II.   

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

The Board has outlined the medical evidence pertaining to the function of the left hip the above analysis addressing the Veteran's muscle injury. 

Based on that evidence, the Board finds that an initial 10 percent rating, but no higher, is warranted.  In this regard, as will be discussed further below, while the Veteran does not meet the criteria of a compensable rating for his left hip disability based on limitation of motion, the evidence reflects that he has painful, limited motion.  Specifically, the record demonstrates that the Veteran has consistently complained of pain associated with range of motion of his left hip.  Moreover, in March 2009, his flexion was limited to 120 degrees and, in December 2009, it was noted that he had slightly limited left hip flexion and abduction, to 100 and 35 degrees, respectively.  Finally, in February 2012, it was observed that he had flexion limited to 110 degrees.  Thus, the Board finds that, pursuant to 38 C.F.R. 
§ 4.59 and Burton, supra, an initial 10 percent rating for such disability is warranted. 

However, as there is no evidence of flexion of the thigh being limited to 45 degrees or more, a compensable rating is not warranted under Diagnostic Code 5252.  The most restrictive flexion was to 100 degrees documented at the December 2009 VA examination.  Moreover, Diagnostic Code 5251 is not for application there has been no evidence of limitation of extension to five degrees.  In this regard, the June 2013 VA examination found that the Veteran could fully extend his left hip against resistance.  Also, Diagnostic Code 5250 is not applicable because there is no evidence of ankylosis of the left hip.  Moreover, there is no medical evidence of limitation of abduction where the Veteran cannot cross legs or rotation more than 15 degrees to warrant a compensable rating under Diagnostic Code 5253.  Further, there is no evidence of a flail joint or impairment of the femur to warrant a higher rating under Diagnostic Codes 5254 and 5255.    

The Board acknowledges that the Veteran has chronic left hip pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, a rating in excess of 10 percent is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a higher rating.  In this regard, the February 2012 VA examiner noted that the Veteran did not experience flare-ups, but rather his pain was constant.  Nevertheless, despite the Veteran's pain, all of the VA examiners specifically found that there was no additional limitation following repetitive use.  Importantly, the most recent examination found that there was no increased weakness or decreased mobility following repetitions.  The Board observes that pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a higher rating not warranted based on limitation of motion.

Again, the Board has carefully reviewed and considered the Veteran's statements regarding the severity of his left hip disability.  Nevertheless, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay statements have been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

Therefore, based on the foregoing, the Board finds that, for the entire appeal period, an initial 10 percent rating, but no higher, for instability of station of the left hip is warranted.  The Board has considered whether staged ratings under Hart, supra, and Fenderson, supra, are appropriate for the Veteran's service-connected instability of the left hip; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

Therefore, while an initial 10 percent rating is warranted, a preponderance of the evidence is against an initial rating in excess of 10 percent for instability of the left hip.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A.  § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities addressed in this decision with the established criteria found in the rating schedule.  In this case, the Board finds that the schedular criteria are adequate to rate the Veteran's PTSD at all pertinent points.  The rating schedule fully contemplates the described psychiatric symptoms as well as the Veteran's level of social and occupational impairment, and provides for ratings higher than that assigned based on more significant functional impairment.  Likewise, the Board finds that the Veteran's residuals of muscle injury symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  In this regard, the Veteran's 20 percent rating contemplates his pain, weakness and other functional limitations.  Moreover, he has been awarded separate 10 percent ratings contemplating his painful left buttock scar and painful, limited motion of his left hip.  There are no additional symptoms of his residuals of muscle injuries that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  


ORDER

A rating in excess of 50 percent for PTSD is denied.

A rating in excess of 20 percent for residuals of shrapnel wound injury, involving the left group XVII muscles, is denied. 

An initial rating in excess of 10 percent for left buttock scar is denied.

An initial 10 percent rating, but no higher, for instability of station of the left hip is granted, subject to applicable laws and regulations governing the award of monetary benefits.



REMAND

In light of the Court Memorandum Decision and the Board's review of the claims file, further AOJ action on the claim for service connection for diabetes mellitus, type II, is warranted.

In the prior January 2012 decision, based on a January 2011 letter by the Veteran's VA primary care physician stating that he did not yet have diabetes, the Board denied service connection for diabetes mellitus finding that the Veteran did not have a current disability.  In its Memorandum Decision, the Court determined that the Board failed to sufficiently account for the Veteran's competent testimony that his doctor had informed him that he had diabetes.  Consequently, the Board failed to provide an adequate statement of reasons and bases as to why a VA examination with opinion was not required.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Thus, in light of the Court decision, the Board finds that this issue should be returned to the AOJ to afford the Veteran a VA examination to determine whether he currently suffers from diabetes mellitus.  

Moreover, the issue of entitlement to a TDIU is inextricably intertwined with the remaining claim on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration.  

Lastly, the Board observes that additional VA treatment records dated to June 2013 have been associated with the Veteran's Virtual VA record.  However, given the need to remand for additional development, and the issue turns on whether the Veteran has a current diagnosis of diabetes mellitus type II, current VA treatment records dated from June 2013 to the present regarding such alleged disorder should be associated with the record.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional VA treatment records dated from June 2013 to the present referable to the Veteran's alleged diabetes mellitus type II.    

2.  Thereafter, the Veteran should be scheduled for an appropriate VA examination to determine whether he currently has a diagnosis of diabetes mellitus.  The claims file must be made available to the examiner for review.  After reviewing the claims file and examining the Veteran, the examiner should clearly indicate whether the Veteran had a current diagnosis of diabetes mellitus, type II.  If it is determined that the Veteran does meet the diagnostic criteria for a current diagnosis of diabetes mellitus, type II, the examiner should state, if possible, the date of the diagnosis. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  The AOJ should again specifically consider whether the Veteran meets the requirements for a TDIU.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


